Title: From Thomas Jefferson to Arnold Henry Dohrman, 24 May 1780
From: Jefferson, Thomas
To: Dohrman, Arnold Henry



Sir
Virginia, May 24. 1780.

The many Kindnesses which you have shown to our captive countrymen, whom the fortune of war has carried within the reach of your inquiries, do great honour to your humanity, and must forever interest us in your welfare. I beg leave on behalf of my countrymen to assure you, that these attentions are felt with sensibility, and that any occasion which shall offer of rendering you service will be cheerfully embraced. Should future events open an intercourse between your country and ours for the exchange of productions yielded by the one and wanted by the other, your actions have pointed out the friend to whose negotiations we may safely confide our interests and necessities. I beg leave to subscribe myself with the greatest esteem and respect, sir, Yr Mo. Obt. & Mo humble Servant

Tho: Jefferson

